DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0343756 A1) in view of Cho (US 2018/0107250 A1) and Kim et al. (2018/0201496 A1).

Regarding claim 1, Lin discloses a foldable display device (Fig. 4 element 10b) comprising: 
a display module (Fig. 4 element 140b) comprising a folding area (Fig. 4 region 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a first non-folding area and a second non-folding area (Figs. 3A and 4 region 112), which are spaced apart from each other with the folding area there between (as shown in Fig. 3A); 
a protection member (Figs. 3A and 4 elements 110) comprising a first protection plate disposed on the first non-folding area and a second protection plate disposed on the second non-folding area (as shown in Fig. 3A); 
an adhesion member (Figs 3A and 4 elements 120b) comprising a first adhesion portion disposed between the first non-folding area and the first protection plate and a second adhesion portion disposed between the second non-folding area and the second protection plate (as shown in Figs. 3A and 4); and 
a reinforcing member (Fig. 3A elements 130b) disposed on the folding area (as shown in Fig. 3A) and provided in a same layer as the first adhesion portion and the second adhesion portion (as shown in Fig. 3A), wherein the reinforcing member (as shown in Figs. 3A and 4).
Lin does not expressly disclose the reinforcing member disposed on an entire area of the folding area, and wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer.
Cho teaches a reinforcing member disposed on an entire area of the folding area (as shown in Fig. 12 wherein reinforcing member element 150 is shown to be disposed on an entire area of the folding area), and wherein the reinforcing member comprises a polymer (as discussed in Paragraph [0079] wherein polyurethane is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member such as that taught by Cho, which is disposed over the entire area of the folding area and comprises a polymer, in the device of Lin in order to provide continuous support to the display module over the full extent of the display module and to ensure that said support comprises enough resilience to provide such support.
While Cho does not teach the polymer being one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer, however it would have been an obvious matter of engineering implementation to utilize such a polymer, since the applicant has not disclosed that an acrylic-based polymer, a silicon-based polymer, and an imide based polymer solves any stated problem or is for any particular purpose, and further Kim teaches a reinforcing member having a layer comprising an acrylic-based polymer (as discussed in Paragraph [0060]), and since it has been held to be within In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), one of ordinary skill in the art before the effective filing date would have been motivated to utilize a known polymer such as that taught by Kim in the reinforcing member of Lin as modified by Cho.


Regarding claim 2, Lin in view of Cho discloses the device as set forth in claim 1 above and further wherein the reinforcing member has a constant (as shown in Fig. 3A).

Regarding claim 3, Lin in view of Cho discloses the device as set forth in claim 1 above and further herein the reinforcing member, the first adhesion portion, and the second adhesion portion have the same thickness as each other (as shown in Fig. 3A).

Regarding claim 4, Lin in view of Cho discloses the device as set forth in claim 1 above and further wherein the first adhesion portion is disposed on a first area of the first non-folding area, and the second adhesion portion is disposed on a first area of the second non-folding area (as shown in Fig. 3A wherein a portion of each region 112 is interpreted to be a first area of the first and second non-folding areas, respectively).

Regarding claim 5, Lin in view of Cho discloses the device as set forth in claim 4 above and further wherein the reinforcing member comprises: a central portion 
Lin does not expressly disclose wherein the reinforcing member comprises: first portion disposed between a second area of the first non-folding area and the first protection plate; and a second portion disposed between a second area of the second non-folding area and the second protection plate.
Cho teaches wherein a reinforcing member (Fig. 7 element 150) comprising: a central portion disposed on a folding area (as shown element 150 spans  the folding area of the display device pictured); a first portion disposed between a second area of the first non-folding area and the first protection plate (as shown in Fig. 7 wherein the second area of the first non-folding area is interpreted to be spanned by element 150 not in the folding area until it contacts the adhesion member 110 on element 210); and a second portion disposed between a second area of the second non-folding area and the second protection plate (as shown in Fig. 7 wherein the second area of the first non-folding area is interpreted to be spanned by element 150 not in the folding area until it contacts the adhesion member 110 on element 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which comprises first and second portions disposed between the non-folding areas and the first and second protections plates as taught by Cho in the device of Lin in order to ensure robust support of the display module at the interface between the folding and non-folding areas.

Regarding claim 6, Lin in view of Cho discloses the device as set forth in claim 5 above and further wherein the first adhesion portion contacts the first area of the first non-folding area, the first protection plate, and the first portion, and the second adhesion portion contacts the first area of the second non-folding area, the second protection plate, and the second portion (as shown in Lin Fig. 3A).

Regarding claim 7, Lin in view of Cho discloses the device as set forth in claim 5 above and further wherein when the display module is folded along the folding axis, the first portion and the second portion face each other in a thickness direction of the display module (as shown in Lin Fig. 4).

Regarding claim 10, Lin in view of Cho discloses the device as set forth in claim 1 above and further wherein the reinforcing member does not overlap each of the first non-folding area and the second non-folding area (as shown in Fig. 3A).

Regarding claim 12, Lin in view of Cho discloses the device as set forth in claim 1 above.
Lin does not expressly disclose wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals.
Cho teaches wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals (wherein it is known that polyurethane may exhibit a flexural modulus in the range of 0.00689-2.90 gigapascals).
In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 13, Lin in view of Cho discloses the device as set forth in claim 1 above.
Lin does not expressly disclose wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide-based polymer.
Cho teaches wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide-based polymer (as discussed in Paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide-based polymer as taught by Cho in the device of Lin in order to ensure and solid mechanical coupling with the display module.

Regarding claim 14, Lin in view of Cho discloses the device as set forth in claim 1 above and further wherein the display module comprises: a display panel disposed on the protection member and the reinforcing member through the adhesion member (as shown in Fig. 3A).
Lin does not expressly disclose an input sensing unit disposed on the display panel.
Cho teaches an input sensing unit disposed on the display panel (as discussed in Paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an input sensing unit on the display panel as taught by Cho in the device of Lin in order to allow the device to receive a user’s instruction or input in a touch manner (as suggested by Cho in Paragraph [0057]).

Regarding claim 15, Lin discloses a foldable display device (Figs. 3A and 4 element 10b) comprising: 
a display module (Figs. 3A and 4 element 140b) comprising a folding area (Fig. 3A region 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a first non-folding area and a second non-folding area (Fig. 3A regions 112), which are spaced apart from each other with the folding area therebetween (as shown in Fig. 3A); 
a protection member (Figs. 3A and 4 elements 110) disposed on the display module; 
(Fig. 3A elements 120b) comprising a first adhesion portion disposed between a first area of the first non-folding area and the protection member and a second adhesion portion disposed between a first area of the second non-folding area and the protection member (as shown in Fig. 3A wherein the left and right regions 112 are interpreted as comprising the first areas of the first and second non-folding areas respectively); and a
 reinforcing member (Fig. 3A elements 130b) disposed on the folding area and provided in a same layer as the first adhesion portion and the second adhesion portion (as shown in Fig. 3A), 
wherein the reinforcing member contacts each of the first adhesion portion and the second adhesion portion (as shown in Fig. 3A).
Lin does not expressly disclose wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals.
Cho teaches wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals (wherein it is known that polyurethane may exhibit a flexural modulus in the range of 0.00689-2.90 gigapascals).
It would have been obvious to one of ordinary skill in the art to utilize a polyurethane having a flexural modulus between 500 and 1200 megapascals as taught by Cho, in the device of Lin, as the range of polyurethane flexural modulus is known to encompass this range and one of ordinary skill in the art would have been motivated to utilize such a polymer since it has been held that where the general conditions of a In re Aller, 105 USPQ 233 (CCPA 1955).
Lin does not expressly disclose wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer.
Cho teaches a reinforcing member, and wherein the reinforcing member comprises a polymer (as discussed in Paragraph [0079] wherein polyurethane is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member such as that taught by Cho, which comprises a polymer, in the device of Lin in order to provide continuous support to the display module over the full extent of the display module and to ensure that said support comprises enough resilience to provide such support.
While Cho does not teach the polymer being one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer, however it would have been an obvious matter of engineering implementation to utilize such a polymer, since the applicant has not disclosed that an acrylic-based polymer, a silicon-based polymer, and an imide based polymer solves any stated problem or is for any particular purpose, and further Kim teaches a reinforcing member having a layer comprising an acrylic-based polymer (as discussed in Paragraph [0060]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of engineering implementation (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), one of ordinary skill in the art before the 


Regarding claim 16, Lin in view of Cho discloses the device as set forth in claim 15 above.
Lin does not expressly disclose wherein the reinforcing member comprises: a central portion disposed between the folding area and the protection member; a first portion disposed between a second area of the first non-folding area and the protection member; and a second portion disposed between a second area of the second non-folding area and the protection member, and the central portion, the first portion, and the second portion are unitary with each other.
Cho teaches wherein the reinforcing member comprises: a central portion disposed between the folding area and the protection member (as shown in Fig. 6 wherein reinforcing member element 150 is shown to be between the folding area of display 110 and protection members 210 and 220); a first portion disposed between a second area of the first non-folding area and the protection member (as shown in Fig. 7 wherein element 150 is shown to be in a second area of the first non-folding area not associated with and adjacent to adhesion portion 110 and between said and protection member element 210); and a second portion disposed between a second area of the second non-folding area and the protection member (as shown in Fig. 7 wherein element 150 is shown to be in a second area of the first non-folding area not associated with and adjacent to adhesion portion 110 and between said and protection member 
It would have been obvious to one of ordinary skill in the at before the effective filing date to utilize a unitary reinforcing member which comprises first and second portions disposed between the non-folding areas and the first and second protection members as taught by Cho in the device of Lin in order to ensure robust support of the display module at the interface between the folding and non-folding areas.

Regarding claim 18, Lin in view of Cho discloses the device as set forth in claim 16 above and further wherein the first adhesion portion contacts the display module, the protection member, and the first portion, and the second adhesion portion contacts the display module, the protection member, and the second portion (as shown in Lin Fig. 3A).

Regarding claim 19, Lin in view of Cho discloses the device as set forth in claim 15 above.
Lin does not expressly disclose wherein the reinforcing member includes a flexible material.
Cho teaches wherein the reinforcing member includes a flexible material (as is shown between Figs. 6 and 7 wherein reinforcing element 150 is shown to be flexible in order to maintain contact with flexible display element 110).
It would have been obvious to one of ordinary skill in the at before the effective filing date to utilize flexible reinforcing member as taught by Cho in the device of Lin in 

Regarding claim 20, Lin discloses a foldable display device (Fig. 3A element 10b) comprising: 
a display module (Fig. 3A element 140b) comprising a folding area (Fig. 3A area 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a non-folding area (Fig. 3A area 112), which is disposed adjacent to the folding area (as shown in Fig. 3A); 
a protection member (Fig. 3A element 110) disposed on the non-folding area (as shown in Fig. 3A); 
an adhesion member (Fig. 3A element 120b) disposed between the non-folding area and the protection member (as shown in Fig. 3A); and 
a reinforcing member (Fig. 3A elements 130b) disposed on the folding area and provided in a same layer as the adhesion member (as shown in Fig. 3A), 
wherein the reinforcing member contacts the adhesion member (as shown in Fig. 3A).
Lin does not expressly disclose wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals.
Cho teaches wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals (wherein it is 
It would have been obvious to one of ordinary skill in the art to utilize a polyurethane having a flexural modulus between 500 and 1200 megapascals as taught by Cho, in the device of Lin, as the range of polyurethane flexural modulus is known to encompass this range and one of ordinary skill in the art would have been motivated to utilize such a polymer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Lin does not expressly disclose wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer.
Cho teaches a reinforcing member, and wherein the reinforcing member comprises a polymer (as discussed in Paragraph [0079] wherein polyurethane is a polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member such as that taught by Cho, which comprises a polymer, in the device of Lin in order to provide continuous support to the display module over the full extent of the display module and to ensure that said support comprises enough resilience to provide such support.
While Cho does not teach the polymer being one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer, however it would have been an obvious matter of engineering implementation to utilize such a polymer, since the (as discussed in Paragraph [0060]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering implementation (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), one of ordinary skill in the art before the effective filing date would have been motivated to utilize a known polymer such as that taught by Kim in the reinforcing member of Lin as modified by Cho.


Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cho as applied to claims 5 and 16 above, and further in view of Jin et al. (US 2018/0175311 A1).

Regarding claim 8, Lin in view of Cho discloses the device as set forth in claim 5 above.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Jin teaches a display device with a reinforcing member (Fig. 1B element 132) which has a central portion in a folding area (Fig. 1B area “S”) and wherein the central portion has a thickness less than that of each of a first portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the left) and a second portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member with a central portion having a thickness less than that of the first and second portions in order to alleviate potential stresses due to the folding of the device (as suggested by Jin Paragraph [0056]).

Regarding claim 9, Lin in view of Cho and Lee discloses the device as set forth in claim 8 above and further wherein the first portion and the second portion have the same thickness as each other (as is shown in Lin Fig. 3A and further in Lee Fig. 3).

Regarding claim 17, Lin in view of Cho discloses the device as set forth in claim 16 above.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Jin teaches a display device with a reinforcing member (Fig. 1B element 132) which has a central portion in a folding area (Fig. 1B area “S”) and wherein the central portion has a thickness less than that of each of a first portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the left) and a second portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the right).
.


Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1 and 10, a combination of limitations that includes wherein the reinforcing member has a thickness less than that of each of the first adhesion portion and the second adhesion portion.  None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. The applicant has argued that a combination of the Lin, Cho, and Kim references does not disclose “wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide-based polymer”, however the examiner respectfully disagrees.  As set forth in the rejections detailed above, the Lin in view of Cho combination sets forth a device having a reinforcing member which comprises a polymer.  While said combination does not expressly disclose wherein that polymer is one of an acrylic-based polymer, a silicon-based polymer, and an imide-based polymer, the Specification of the instant application is silent as to a particular reason for selecting such a specific polymer, and in the absence of such a reason, one of ordinary skill in the art would have found it obvious to select from known polymers, including those recited by the claim, to be included in the reinforcing member.  As the Kim reference teaches the recited polymers as being a layer in a reinforcing member intended to reduce bending stress, one of ordinary skill in the art would have found it obvious to one of the recited polymers as the polymer in the Lin as modified by Cho combination.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841